Exhibit 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of October 12, 2006 by and between INFOSONICS CORPORATION, a Maryland
corporation  (“Borrower”), and WELLS FARGO HSBC TRADE BANK, NATIONAL ASSOCIATION
(“Trade Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Trade Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Trade Bank
dated as of October 6, 2005, as amended from time to time (“Credit Agreement”).

WHEREAS, Trade Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

I.              Article I. CREDIT FACILITY, Section 1.1 The Facility is hereby
amended by deleting “October 1, 2006” as the Facility Termination Date, and by
substituting “October 1, 2008” therefor.

II.            The first sentence of Article I. CREDIT FACILITY, Section 1.2
Credit Extension Limit, is hereby deleted in its entirety, and the following
substituted therefor:

“The aggregate outstanding amount of all Credit Extensions may at no time exceed
the lesser of (a) Thirty Million Dollars ($30,000,000) or (b) the Borrowing Base
in effect from time to time (“Overall Credit Limit”).”

III.           Article I. CREDIT FACILITY, Section 1.4 Repayment is hereby
deleted in its entirety, and the following substituted therefor:

“1.4  Repayment; Interest and Fees. Each funded Credit Extension shall be repaid
by Borrower, and shall bear interest from the date of disbursement at those per
annum rates and such interest shall be paid, at the times specified in the
Supplement, Note or Facility Document. Borrower agrees to pay to Trade Bank with
respect to (a) the Revolving Credit Facility, interest at a per annum rate equal
to (i) the Prime Rate minus .25% as specified in the Note, or (ii) Wells Fargo’s
LIBOR Rate plus 1.5% as specified in the Note, and (b) the Subfacilities, the
fees specified in the Supplement as well as those fees specified in the relevant
Facility Document(s). Interest and fees will be calculated on the basis of a 360
day year, actual days elapsed. Any overdue payments of principal (and interest
to the extent permitted by law) shall bear interest at a per annum floating rate
equal to the Prime Rate plus 5%.”

IV.           The REPORTS, Claim Forms section of EXHIBIT A, ADDENDUM TO CREDIT
AGREEMENT is hereby deleted in their entirety, and the following substituted
therefor:

“Claim Forms: Not later than fifteen (15) calendar days after and as of the end
of each month, a copy of any claim forms submitted under FCIA or Euler Hermes
ACI credit insurance policies.”

V.            The FINANCIAL COVENANTS, Tangible Net Worth section of EXHIBIT A,
ADDENDUM TO CREDIT AGREEMENT is hereby deleted in their entirety, and the
following substituted therefor

“Tangible Net Worth. Not less than $30,000,000 from the date hereof through
December 31, 2006 and not less than $30,000,000 plus 50% of net profit after tax
from January 1, 2007 and thereafter. (“Tangible Net Worth” means the aggregate
of total shareholders’ equity determined in accordance with GAAP plus
indebtedness which is subordinated to the Obligations to Trade Bank under a
subordination agreement in form and substance acceptable to Trade Bank or by
subordination language acceptable to Trade Bank in the instrument evidencing
such indebtedness less (i) all assets which would be classified as intangible
assets under GAAP, including, but not limited to, goodwill, licenses, patents,
trademarks, trade names, copyrights, capitalized software and organizational
costs, licenses and franchises, and (ii) assets which Trade Bank determines in
its business


--------------------------------------------------------------------------------




judgment would not be available or would be of relatively small value in a
liquidation of Borrower’s business, including, but not limited to, loans to
officers or affiliates and other items).”

VI            EXHIBIT B, REVOLVING CREDIT FACILITY SUPPLEMENT shall be deleted
in its entirety, and the attached EXHIBIT B, REVOLVING CREDIT FACILITY
SUPPLEMENT, all terms of which are incorporated herein by this reference, shall
be substituted therefor.

VII.          EXHIBIT D, BORROWING BASE CERTIFICATE is hereby deleted in its
entirety, and the attached EXHIBIT D, BORROWING BASE CERTIFICATE, all terms of
which are incorporated herein by this reference, shall be substituted therefor.

Except as specifically provided herein, all terms and conditions of the Credit
Agreement remain in full force and effect, without waiver or modification.  All
terms defined in the Credit Agreement shall have the same meaning when used in
this Amendment.  This Amendment and the Credit Agreement shall be read together,
as one document.

Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein.  Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

WELLS FARGO HSBC TRADE BANK,

INFOSONICS CORPORATION

   NATIONAL ASSOCIATION

 

 

By:

   /s/ Jeff Klausner

 

By:

    /s/ Naseem Aboudaher

 

 

   Jeff Klausner

 

Naseem Aboudaher

Title:

 Chief Financial Officer

 

 

Assistant Vice President

 

 


--------------------------------------------------------------------------------